DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species I in the reply filed on p/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 5, 8-11, 13-14 and 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddiqui, U.S. Patent Application Publication 2017/0145725.   
Regarding Claim 1, Siddiqui teaches:
a supporting sheet (see 100) having an unfolded, flattened state (see fig. 15) and a folded state (see fig. 16); 
at least one first hinge (see 204(1)) connected to the supporting sheet, the at least one first
hinge being configured to drive the supporting sheet to switch between the unfolded, flattened state and the folded state; and 
at least one flattening support comprising a first support (202(1)), a second support (202(2)), and a flattening bracket (see 206), the flattening bracket being connected to the first support and the second support, and the flattening bracket being connected to the supporting sheet; 
wherein when the supporting sheet is in the unfolded, flattened state, the first support and the second support interact with each other and generate a force parallel to a plane where the supporting sheet is located, to maintain the supporting sheet in the unfolded, flattened state (see fig. 21)”
Regarding Claim 2, Siddiqui teaches:
the flattening bracket comprises a first flattening bracket and a second flattening
bracket separated from each other, the first flattening bracket being connected to the first support, the second flattening bracket being connected to the second support (see fig. 22, element 206 top and bottom which is attached to separate magnets which constitute first and second supports in figs. 2-4)”
Regarding Claim 4, Siddiqui teaches:
“each of the first support and the second support comprises a magnet (see elements
202), polarity of one side surface of the first support is different from that of one side surface of the second support, and when the supporting sheet is in the unfolded, flattened state, the side surface of the first support and the side surface of the second support with different polarities are arranged to be opposite to each other (see fig. 21)”
Regarding Claim 6, Siddiqui teaches:
the supporting sheet comprises a first supporting sheet (see 102) and a second
 supporting sheet (see 104), each of the first supporting sheet and the second supporting sheet being connected to the first hinge; 
wherein when surfaces of the first supporting sheet and the second supporting sheet facing a same side are in a same plane, the supporting sheet is switched to the unfolded, flattened state, and when an angle is formed between the surfaces of the first sheet and the second sheet facing the same side, the supporting sheet is in the folded state, the angle being greater than or equal to 0° and less than 180° (see figs. 1-4)”
Regarding Claim 18, Siddiqui teaches:
a hinge structure (se elements 204, 210); and
 a middle frame (see elements 102, 104), 
wherein the hinge structure comprises: 
a supporting sheet having an unfolded, flattened state and a folded state; 16Attorney Docket No. 13269.0108 
at least one first hinge connected to the supporting sheet, the at least one first hinge being configured to drive the supporting sheet to switch between the unfolded, flattened state and the folded state; and (see rejection of Claim 1)
at least one flattening support comprising a first support, a second support, and a flattening bracket, the flattening bracket being connected to the first support and the second support, and the flattening bracket being connected to the supporting sheet; (see rejection of Claim 1)
wherein when the supporting sheet is in the unfolded, flattened state, the first support and the second support interact with each other and generate a force parallel to a plane where the supporting sheet is located, to maintain the supporting sheet in the unfolded, flattened state; and (see rejection of Claim 1)
the middle frame is connected to the supporting sheet of the hinge structure, to switch a state of the middle frame in accordance with a switch of the state of the supporting sheet (see rejection of Claim 1)”

Allowable Subject Matter
Claims 7, 12, 15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677